In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-20-00115-CV

WILBERT CLEWIS, Appellant                  §   On Appeal from County Court at Law No. 1

                                           §   of Tarrant County (2018-009345-1)
V.
                                           §   August 19, 2021

VALENCIA APARTMENTS D/B/A                  §   Memorandum Opinion by Justice Walker
MEDERA RESIDENTIAL, Appellee

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. We delete the inaccurate portions of the trial

court’s judgment referring to Appellee Valencia Apartments d/b/a Medera

Residential’s plea to the jurisdiction and affirm the dismissal judgment as modified.

                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Brian Walker
                                          Justice Brian Walker